Citation Nr: 0615630	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  04-29 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from February 1962 through 
January 1965, with subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking an increased rating for his service-
connected bilateral hearing loss.  He contends that his 
inability to hear people speaking to him, to hear the 
television, to hear at church, and the like, warrants a 
compensable rating.  In March 2006, the veteran submitted an 
audiological report from his private physician.  With that 
report, the veteran submitted a statement indicating that he 
is scheduled for a VA audiology examination in June 2006.  
This matter is remanded so that the veteran can undergo that 
examination before a final decision is rendered.

Accordingly, the case is REMANDED for the following action:

1.  Allow the veteran to undergo his 
scheduled VA Audio Examination in June 
2006.  Obtain a copy of the report and 
associate it with the claims folder. 
 
2.  Readjudicate the veteran's claim for a 
compensable rating for bilateral hearing 
loss.  If the benefit sought on appeal 
remains denied, the veteran and his 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC).  The veteran and his accredited 
representative should be given a 
reasonable opportunity to respond to the 
SSOC, and, if appropriate, the claim 
should be returned to the Board for 
additional consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B,  
7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





